Title: [Diary entry: 3 February 1787]
From: Washington, George
To: 

Saturday 3d. Mercury at 30 in the Morning—36 at Noon and 36 at Night. About 8 Oclock in the evening of yesterday it began to Snow & continued to do so moderately thro the Night & till about 10 Oclock this day when after getting to be about 6 Inches deep it cleared. Wind, what little there was of it being Southerly the whole time. Rid to the Plantations at the Ferry, French’s Dogue run and Muddy hole; also to the Mill and to the Ditchers.